LIVINGSTON, Chief Justice.
On November 24, 1964, Lamar Works, a prisoner in Kilby Prison, filed in the Court of Appeals what he terms “notice of Appeals” in which he gave “written notice of his intention to appeal to the State Supreme Court of Alabama, the denial of this Honorable Court on November 17, 1964 in denying to issue a Writ of Mandamus directed to the officials of the Etowah County, Alabama, Circuit Court, compelling said Court to give its decision in the hearing of petition for writ of error coram nobis had in said Circuit Court on June 19, 1964.”
This instrument was transferred to this Court from the Court of Appeals.
It appears that on November 17, 1964, the petition of Lamar Works for mandamus to the Circuit Court of Etowah County, Alabama, was denied by the Court of Appeals. See Ex parte Works, 169 So.2d 439. See also Works v. State, Supreme Court of Alabama, 169 So.2d 439.
It is difficult to characterize the instrument which was filed in the Court of Appeals and subsequently transferred to this Court, but certain it is that it is not a petition for writ of certiorari which is the proper remedy to pursue to have this Court review and revise a judgment and decision of the Court of Appeals.
The State of Alabama has filed in this case a motion to strike.
Motion to strike granted.
LAWSON, GOODWYN and COLEMAN, JJ., concur.